In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-004V
                                      Filed: July 25, 2016
                                        UNPUBLISHED

****************************
BRIANA GWENELL JONES, as               *
Administrator and Legal Representative *
of the estate of LEANELL JONEs,        *
deceased,                              *
                                       *
                    Petitioner,        *    Joint Stipulation on Damages;
v.                                     *    Influenza (“Flu”) Vaccine; Neuropathic
                                       *    Pain; Weakness in Left Shoulder and
SECRETARY OF HEALTH                    *     Arm; Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Elizabeth Martin Muldowney, Rawls, McNelis and Mitchell, P.C., for petitioner.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

         On January 5, 2015, Leanell Jones (“Mr. Jones”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). The petition alleged that as a result of receiving an influenza
(“flu”) vaccine on October 28, 2012, Mr. Jones suffered neuropathic pain and weakness
in his left shoulder and arm. Petition at 1; Stipulation, filed July 25, 2016, at ¶ 4. The
petition further alleged that Mr. Jones experienced his symptoms for more than six
months. Petition at 4; Stipulation at ¶ 4. “Respondent denies that the vaccine caused
Mr. Jones’s alleged injuries or any other injury or death.” Stipulation at ¶ 6. During the
pendency of the claim, Mr. Jones passed away and Briana Gwenell Jones (“petitioner”)

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
                                                       1
was appointed administrator and legal representative of Mr. Jones’s estate, and
substituted as petitioner therein.

        Nevertheless, on July 25, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        a. A lump sum of $8,545.18, representing compensation for full
           satisfaction of the State of California Medicaid lien, in the form of a
           check payable jointly to petitioner and:

            Department of Health Care Services
            Recovery Branch – MS 4720
            P.O. Box 997421
            Sacramento, CA 95899-7421
            DHCS Account No.: C97748565D-VAC09

            Petitioner agrees to endorse this check to the Department of Health Care
            Services; and

        b. A lump sum of $87,500.00, in the form of a check payable to petitioner.
           Stipulation at ¶ 8. This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2